DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by disclosed prior art Metke et al., US 2006/0227744 A1 (Metke hereinafter).
Here is how the reference teach the claims.
Regarding claim 13, Metke discloses a method (A self-learning geographically aware handoff method and system is disclosed; see Metke, abstract), comprising:
identifying, at a wireless device (The mobile node then scans for a new access point, which can provide service to the mobile node in the new cell; see Metke, paragraph [0003]), a wireless access point (WAP) (Upon finding the new access point, the mobile node interacts with it and uses its services; see Metke, paragraph [0003]); and
determining whether to associate the wireless device with the WAP in view of a historical location-based record to predict a probability for future location states (As a result, the mobile node 102a may establish communication with the access point 104b in the cell 106b. This process of handoff of the mobile node 102a is coordinated by a handoff manager 108 in the mobile network 100; see Metke, paragraph [0017]. Also see paragraph [0033], “The handoff manager 108 creates and updates the prediction matrix 600 using the information from the history table. The prediction matrix 600 is used for determining a second access point to which a mobile node, for example the mobile node 102a, will handoff to. The prediction matrix 600 includes a plurality of rows. Each row contains a set of previous locations. Each row further has a predicted location, which specifies the micro cell in which a mobile node may enter if it has followed the set of previous locations”). 
Regarding claim 14, Metke discloses wherein the historical location-based record indicates a particular location (At step 508, the handoff manager 108 creates and maintains a history table for each of the plurality of mobile nodes 102 in the geographic area 110. The history table indicates the recent locations visited by each of the plurality of mobile nodes 102 in the geographic area 110; see Metke, paragraph [0029]), wherein the wireless device is to determine whether to associate with the WAP in view of a proximity of the wireless device to the particular location (The prediction matrix 600 is used for determining a second access point to which a mobile node, for example the mobile node 102a, will handoff to. The prediction matrix 600 includes a plurality of rows. Each row contains a set of previous locations. Each row further has a predicted location, which specifies the micro cell in which a mobile node may enter if it has followed the set of previous locations; see Metke, paragraph [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Metke et al., US 2006/0227744 A1 (Metke hereinafter), in view of disclosed prior art Lin, US 2013/0231115 A1 (Lin hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Metke discloses a method for a wireless device (A self-learning geographically aware handoff method and system is disclosed; see Metke, abstract) comprising:
responsive to a movement of the wireless device associated with a first wireless access point (WAP) (The system includes a handoff manager (108), which receives information about a position and movement of the mobile nodes (102a, 102b, 102c and 102d) present in the mobile network (100). The handoff manager learns the coverage capabilities of the access points (104a, 104b, 104c and 104d) in the mobile network; see Metke, abstract. Also see Metke, paragraph [0025], “At step 402, the handoff manager 108 receives information about the position and movement of the plurality of mobile nodes 102 in the geographic area 110”), identifying, at the wireless device, a second WAP (When a mobile node shifts from one cell to another, it registers a drop in RSS and/or SNR. The mobile node then scans for a new access point, which can provide service to the mobile node in the new cell. Upon finding the new access point, the mobile node interacts with it and uses its services; see Metke, paragraph [0003]); and
determining, by the wireless device (When the mobile node 102a moves from the cell 106a to any neighbouring cell, e.g. cell 106b, the received signal strength (RSS) of the access point 104a may become insufficient to support communication with the mobile node 102a; see Metke, paragraph [0017]), whether to associate with the second WAP in view of a historical location-based record to predict a probability for a future location state (As a result, the mobile node 102a may establish communication with the access point 104b in the cell 106b. This process of handoff of the mobile node 102a is coordinated by a handoff manager 108 in the mobile network 100; see Metke, paragraph [0017]. Also see paragraph [0033], “The handoff manager 108 creates and updates the prediction matrix 600 using the information from the history table. The prediction matrix 600 is used for determining a second access point to which a mobile node, for example the mobile node 102a, will handoff to. The prediction matrix 600 includes a plurality of rows. Each row contains a set of previous locations. Each row further has a predicted location, which specifies the micro cell in which a mobile node may enter if it has followed the set of previous locations”).
Metke does not explicitly disclose based on a historical dwell time of the historical location-based record. In the same field of endeavor (e.g., communication system) Lin discloses a method for determining a candidate cell as a target cell for the mobile terminal if the candidate cell is a preferred cell determined according to cell statistic information that comprises based on a historical dwell time of the historical location-based record (Step 402: A handover decision entity on the network side obtains the stored CSI information; see Lin, paragraph [0111]. Also see paragraph [0136], “In the above-mentioned embodiment, the cell statistic information includes at least a cell identifier of the cell having served the mobile terminal and dwell time of the mobile terminal in the cell having served the mobile terminal; and the determining module 602 includes a first determining unit” and paragraph [0075], “using the dwell time and location information as an example, when the UE approaches a cell allowing a long-time dwell, the UE sends an indication to the network side device to notify that the UE approaches a cell allowing a long-time dwell”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lin regarding determining a candidate cell as a target cell for the mobile terminal if the candidate cell is a preferred cell determined according to cell statistic information into the method related to handoff of a mobile node in a mobile network of Metke. The motivation to do so is to determining a proper target cell for a mobile terminal, thereby avoiding a large number of handovers and reselections and save network resources (see Lin, abstract).
Regarding claim 12, Metke further discloses wherein determining whether to associate with the second WAP includes identifying a proximity metric that is determined based on a received signal strength indicator (RSSI) for the wireless device (In an embodiment of the present invention, the coverage map 300 has an RSS indicator for each of the access points associated with the plurality of micro cells 302; see Metke, paragraph [0024]. Also see abstract, “The handoff manager learns the coverage capabilities of the access points (1 04a, 104b, 104c and 104d) in the mobile network. It then determines a second access point, to which a mobile node will handoff to, based on the learned coverage capabilities”).
Regarding claims 2-3 and 9-11, Metke does not explicitly disclose the following features.
Regarding claim 2, further comprising identifying a communication option for the wireless device based on the historical dwell time and the future location state with a highest probability for a criterion.
Regarding claim 3, wherein the communication option is selected based on the future location state with the highest probability to maximize an association duration for the wireless device. 
Regarding claim 9, wherein the communication option includes refraining from selecting a second communication option that is associated with a second dwell time that is below a threshold dwell time value.
Regarding claim 10, wherein the criterion includes a potential dwell time indicative of the wireless device being located in a single location for an amount of time that is above a threshold amount of time.
Regarding claim 11, wherein the criterion includes an actual dwell time indicative of the wireless device being located in a single location at a same time of day over a period of days.
In the same field of endeavor (e.g., communication system) Lin discloses a method for determining a candidate cell as a target cell for the mobile terminal if the candidate cell is a preferred cell determined according to cell statistic information that comprises the following features.
Regarding claim 2, further comprising identifying a communication option for the wireless device based on the historical dwell time and the future location state with a highest probability for a criterion (using the dwell time and location information as an example, when the UE approaches a cell allowing a long-time dwell, the UE sends an indication to the network side device to notify that the UE approaches a cell allowing a long-time dwell; see Lin, paragraph [0075]. Also see paragraph [0067], “With regard to a UE having entered a specific cell and dwelled in the cell for a long period of time, if it can be predicated that the UE will dwell in the cell for a long period of time, a selection/reselection/handover is made to this cell as far as possible so that the cell provides services for the UE” and paragraph [0074], “when a UE detects that the UE approaches a low-power cell in the CSI, the UE may actively send a proximity indication to a network side device, for instructing the network side device to reselect/hand over the UE to the approached low-power cell”). 
Regarding claim 3, wherein the communication option is selected based on the future location state with the highest probability to maximize an association duration for the wireless device (when a UE detects that the UE approaches a low-power cell in the CSI, the UE may actively send a proximity indication to a network side device, for instructing the network side device to reselect/hand over the UE to the approached low-power cell; see Lin, paragraph [0074]. Also see paragraph [0071], “a target cell may be selected with reference to the dwell time and cell power information. That is, the UE may select a low-power cell allowing a long-time dwell from cells satisfying the signal conditions as a target cell, or may add a cell reselection/handover offset for the low-power cell allowing a long-time dwell”). 
Regarding claim 9, wherein the communication option includes refraining from selecting a second communication option that is associated with a second dwell time that is below a threshold dwell time value (When the CSI includes a cell identifier of a cell having served the UE and dwell time of the UE in the cell having served the UE, the determining the preferred/excluded cell may be implemented by the UE by: determining, according to the cell identifier of the candidate cell and the CSI, whether the dwell time of the UE in the candidate cell satisfies a threshold of a preferred cell/excluded cell; and if the candidate cell satisfies the threshold, determining the candidate cell as a preferred/excluded cell; see Lin, paragraph [0063]. Also see paragraph [0064], “When the dwell time in the CSI represents the length of the dwell time, an identifier may be set as the threshold. For example, the threshold of a preferred cell is a long-time dwell, the threshold of an excluded cell is a short-time dwell, and the like”).
Regarding claim 10, wherein the criterion includes a potential dwell time indicative of the wireless device being located in a single location for an amount of time that is above a threshold amount of time (When the CSI includes a cell identifier of a cell having served the UE and dwell time of the UE in the cell having served the UE, the determining the preferred/excluded cell may be implemented by the UE by: determining, according to the cell identifier of the candidate cell and the CSI, whether the dwell time of the UE in the candidate cell satisfies a threshold of a preferred cell/excluded cell; and if the candidate cell satisfies the threshold, determining the candidate cell as a preferred/excluded cell; see Lin, paragraph [0063]. Also see paragraph [0064], “When the dwell time in the CSI represents the length of the dwell time, an identifier may be set as the threshold. For example, the threshold of a preferred cell is a long-time dwell, the threshold of an excluded cell is a short-time dwell, and the like”).
Regarding claim 11, wherein the criterion includes an actual dwell time indicative of the wireless device being located in a single location at a same time of day over a period of days (Dwell time is a statistical value of the access time of a UE in a specific cell, reflecting a relative or absolute duration when the UE dwells in the cell within a period of time. The dwell time may be a statistical duration calculated from the time when the UE enters the cell to the time when the UE leaves the cell. Entering and leaving may be triggered by a cell reselection or handover. The dwell time may also be a total statistical value of dwell time of the UE within a period of time (for example, one day); see Lin, page 3 Table 1. Also see paragraph [0085], “Periodic report: A period is set for the UE. For example, the CSI is sent every other day. Because the CSI is relatively stable, by using the set period, an operator can control increase of traffic caused by sending the CSI”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lin regarding determining a candidate cell as a target cell for the mobile terminal if the candidate cell is a preferred cell determined according to cell statistic information into the method related to handoff of a mobile node in a mobile network of Metke. The motivation to do so is to determining a proper target cell for a mobile terminal, thereby avoiding a large number of handovers and reselections and save network resources (see Lin, abstract).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Metke et al., US 2006/0227744 A1 (Metke hereinafter), in view of disclosed prior art Lin, US 2013/0231115 A1 (Lin hereinafter), as applied to the claims above and further in view of disclosed prior art Horvitz et al., US 2016/0380820 A1 (Horvitz hereinafter).
Here is how the references teach the claims.
Regarding claim 4, Metke and Lin disclose a method of claim 2. Metke and Lin do not explicitly disclose wherein the communication option is based on a selection criteria for the future location state, wherein the selection criteria includes the future location state with at least on of: the highest probability to maximize a performance for the wireless device, and the highest probability to reduce changeover between APs. In the same field of endeavor (e.g., communication system) Horvitz discloses a method related to reconfiguring wireless networks based on predicted future conditions that comprises wherein the communication option is based on a selection criteria for the future location state (The techniques described herein provide the ability for reconfiguring cellular wireless networks based at least in part on one or more predicted future locations of user devices. The one or more predicted future locations for each user device may define one or more potential routes of the user device from a current location to the predicted future locations over time. As will be described in more detail, utilizing the predicted future locations of user devices allows for increased efficiency and performance of the network by, for example, offloading a user device to an offload network while minimizing signaling overhead; see Horvitz, paragraph [0013]), wherein the selection criteria includes the future location state with at least on of: the highest probability to maximize a performance for the wireless device, and the highest probability to reduce changeover between APs (As will be described in more detail, utilizing the predicted future locations of user devices allows for increased efficiency and performance of the network by, for example, offloading a user device to an offload network while minimizing signaling overhead; see Horvitz, paragraph [0013]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Horvitz regarding reconfiguring wireless networks based on predicted future conditions into the method related to handoff of a mobile node in a mobile network of Metke and Lin. The motivation to do so is to reconfigure a network that takes into account traffic conditions of the network in the near, medium, or distant future and external conditions that may impact the network in the future (see Horvitz, abstract and, paragraph [0001]).

Claim(s) 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Metke et al., US 2006/0227744 A1 (Metke hereinafter), in view of disclosed prior art Lin, US 2013/0231115 A1 (Lin hereinafter), as applied to the claims above and further in view of disclosed prior art Lee et al., US 2017/0195893 A1 (Lee hereinafter).
Here is how the references teach the claims.
Regarding claims 5, 7 and 8, Metke and Lin disclose a method of claim 2. Metke and Lin do not explicitly disclose the following features.
Regarding claim 5, wherein the communication option is selected in view of a beamsteering matrix to steer a subsequent communication to the wireless device.
Regarding claim 7, wherein the beamsteering matrix specifies a particular phase and amplitude for the subsequent communication on an antenna designed to steer the subsequent communication toward the wireless device.
Regarding claim 8, wherein the communication option includes a steering adjustment to a subsequent communication with the wireless device.
In the same field of endeavor (e.g., communication system) Lee discloses a method related to first communication device directing an antenna beam based on a location of a second communication device that comprises the following features.
Regarding claim 5, wherein the communication option is selected in view of a beamsteering matrix to steer a subsequent communication to the wireless device (see Lee, Fig. 10, steps 1018 and 1012, which shows receiving updates to beamforming matrix which is used to determine a change in antenna beam parameters to determine change in the direction of the antenna beam).
Regarding claim 7, wherein the beamsteering matrix specifies a particular phase and amplitude for the subsequent communication on an antenna designed to steer the subsequent communication toward the wireless device (the beamforming matrix includes at a minimum one or more phase values (and amplitude weights depending on the type of antenna array) for steering an antenna beam; see Lee, paragraph [0053]).
Regarding claim 8, wherein the communication option includes a steering adjustment to a subsequent communication with the wireless device (the access point 102 directs the device 112 to steer its antenna beam toward the access point 102 or the device 112 contemporaneously performs method 1000 (as mentioned above). Thus, the mobile device 112 determines to steer its beam to maintain the quality and speed of the link while the device 112 is moving or when it stops moving; see Lee, paragraph [0090]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lee regarding first communication device directing an antenna beam based on a location of a second communication device into the method related to handoff of a mobile node in a mobile network of Metke and Lin. The motivation to do so is to achieve higher gain antenna beam in specific direction to allow more precise targeting of wireless signal compared to omni-directional antenna (see Lee, abstract and paragraph [0003]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Metke et al., US 2006/0227744 A1 (Metke hereinafter), in view of disclosed prior art Lin, US 2013/0231115 A1 (Lin hereinafter), in view of disclosed prior art Lee et al., US 2017/0195893 A1 (Lee hereinafter), as applied to the claims above and further Batta et al., US 2014/0148155 A1 (Batta hereinafter).
Here is how the references teach the claims.
Regarding claim 6, Metke, Lin and Lee discloses a method of claim 5. Metke, Lin and Lee do not explicitly disclose the following features.
wherein the beamsteering matrix is determined based on at least one sounding of the wireless device. In the same field of endeavor (e.g., communication system) Batta discloses a method related for transmit beam forming techniques that comprises wherein the beamsteering matrix is determined based on at least one sounding of the wireless device (Access point 102a and client device 104a also may use the received sounding PPDUs as a feedback mechanism to estimate the MIMO channel to calculate a steering matrix. The steering matrix is thereafter used by access point 102a to steer a beam in the direction of client device 104a, and vice versa; see Batta, paragraph [0023]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Batta regarding transmit beam forming techniques into the method related to handoff of a mobile node in a mobile network of Metke and Lin and Lee. The motivation to do so is to implement transmit beamforming when the client device is roaming between the coverage areas supported by different access points (see Batta, abstract and paragraph [0007]).

Claims 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Lin, US 2013/0231115 A1 (Lin hereinafter), in view of Trevino et al., US 2008/0186871 A1 (Trevino hereinafter).
Here is how the references teach the claims.
Regarding claim 15, Lin discloses a method for a wireless device comprising (Embodiments of the present invention disclose a method and a device for determining a target cell; see Lin, abstract), … the information including historical proximity records of wireless stations associated with each of the multiple APs (when a UE detects that the UE approaches a low-power cell in the CSI, the UE may actively send a proximity indication to a network side device, for instructing the network side device to reselect/hand over the UE to the approached low-power cell; see Lin, paragraph [0074]), and current proximity metrics for at least one of the multiple APs (The term "proximity" may be understood as follows: When a UE enters or leaves a CSGcell, and the CSG ID is in the white-list of the UE, the UE sends a proximity indication message to the network side device. Proximity detection is based on an autonomous search function of the UE. The autonomous search function of the UE is implemented by the UE; see Lin, paragraph [0074]. );
determining a load for a target AP at the location based proximity metrics for at least one of the multiple APs (after access time of a large number of UEs is collected, a peak period of accessing the cell may be calculated. To be specific, after all access time is obtained, if the number of UEs at specific access time (for example, accurate to one minute or 10 minutes) exceeds a preset value, the base station determines that at the access time, a heavy load will occur and therefore the original UEs under the base station are handed over to another cell before arrival of the peak period to release more resources to accommodate the upcoming heavy load. In addition, a cause value is used to indicate the upcoming heavy load to the handover target cell so that the target cell preferentially admits the UEs that are handed over; see Lin, paragraph [0098]. Also see Table 2, page 5, line 8-14, “When a UE enters an area (for example , an indoor environment such as homes and offices) where the WLAN or WiMax network is deployed and the UE dwells for a long period of time, the services may be migrated to the WLAN or WiMax to obtain better service experience. This may also help offload a part of data services for an operator and reduce congestion on an LTE, 2G, or 3G network”);
predicting a probability for future proximity states of stations at the location based on a historical dwell time of the historical proximity records (using the dwell time and location information as an example, when the UE approaches a cell allowing a long-time dwell, the UE sends an indication to the network side device to notify that the UE approaches a cell allowing a long-time dwell; see Lin, paragraph [0075]. Also see paragraph [0067], “With regard to a UE having entered a specific cell and dwelled in the cell for a long period of time, if it can be predicated that the UE will dwell in the cell for a long period of time, a selection/reselection/handover is made to this cell as far as possible so that the cell provides services for the UE”); and
selecting a communication option for the wireless device with the target AP based on the current proximity metrics in view of the predicted probability for future proximity states of stations at the location (a target cell may be selected with reference to the dwell time and cell power information. That is, the UE may select a low-power cell allowing a long-time dwell from cells satisfying the signal conditions as a target cell, or may add a cell reselection/handover offset for the low-power cell allowing a long-time dwell; see Lin, paragraph [0071]. Also see paragraph [0067], “With regard to a UE having entered a specific cell and dwelled in the cell for a long period of time, if it can be predicated that the UE will dwell in the cell for a long period of time, a selection/reselection/handover is made to this cell as far as possible so that the cell provides services for the UE”).
Lin does not explicitly disclose receiving information for a location with multiple Access Points (APs) where the location has a plurality of rooms. In the same field of endeavor (e.g., communication system) Trevino discloses a method related to remote monitoring of device via a mesh network that comprises receiving information for a location with multiple Access Points (APs) where the location has a plurality of rooms (the example illustrates how a location change (and perhaps the new location) of a mobile field node 405 may be signaled by changes in a routing table. The location information may be generated by analyzing the changes to a routing path through known or estimated locations of field nodes 410. While in the foregoing example, floors were used to delineate areas, in other embodiments a known location may be a room, set of rooms, set of floors , building, set of buildings, etc.; see Trevino, paragraph [0050]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Trevino regarding remote monitoring of device via a mesh network into the method related to acquiring information about a candidate cell for a mobile terminal and determining the candidate cell as a target cell for the mobile terminal based on the cell statistic information of Lin. The motivation to do so is to track  the monitored device location with the reported information (see Trevino, abstract paragraphs [0002] and [0005]).
Regarding claim 18, Lin further discloses wherein the selecting the communication option comprises refraining from associating the wireless device with the target AP (When the CSI includes a cell identifier of a cell having served the UE and dwell time of the UE in the cell having served the UE, the determining the preferred/excluded cell may be implemented by the UE by: determining, according to the cell identifier of the candidate cell and the CSI, whether the dwell time of the UE in the candidate cell satisfies a threshold of a preferred cell/excluded cell; and if the candidate cell satisfies the threshold, determining the candidate cell as a preferred/excluded cell; see Lin, paragraph [0063]. Also see paragraph [0064], “When the dwell time in the CSI represents the length of the dwell time, an identifier may be set as the threshold. For example, the threshold of a preferred cell is a long-time dwell, the threshold of an excluded cell is a short-time dwell, and the like”).
Regarding claim 19, Lin further discloses wherein determining the load for a target AP (after all access time is obtained, if the number of UEs at specific access time (for example, accurate to one minute or 10 minutes) exceeds a preset value, the base station determines that at the access time, a heavy load will occur and therefore the original UEs under the base station are handed over to another cell before arrival of the peak period to release more resources to accommodate the upcoming heavy load; see Lin, paragraph [0098]) further comprises:
detecting active stations at the location (when the UE in the active state collects statistics of the CSI, the UE may also collect statistics of parameters in the active state. For details about the parameters, reference may be made to parameter description in Tables 1 and 2; see Lin, paragraph [0053]); and
determining one or more stations has moved from a first room of the plurality of rooms to a second room of the plurality of rooms within the location (When a UE enters an area (for example , an indoor environment such as homes and offices) where the WLAN or WiMax network is deployed and the UE dwells for a long period of time, the services may be migrated to the WLAN or WiMax to obtain better service experience. This may also help offload a part of data services for an operator and reduce congestion on an LTE, 2G, or 3G network; see Lin, Table 2, page 5, line 8-14).
Regarding claim 20, Lin further discloses wherein to predict a probability for future proximity states (using the dwell time and location information as an example, when the UE approaches a cell allowing a long-time dwell, the UE sends an indication to the network side device to notify that the UE approaches a cell allowing a long-time dwell; see Lin, paragraph [0075]. Also see paragraph [0067], “With regard to a UE having entered a specific cell and dwelled in the cell for a long period of time, if it can be predicated that the UE will dwell in the cell for a long period of time, a selection/reselection/handover is made to this cell as far as possible so that the cell provides services for the UE”) further comprising:
detecting active stations at the location (when the UE in the active state collects statistics of the CSI, the UE may also collect statistics of parameters in the active state. For details about the parameters, reference may be made to parameter description in Tables 1 and 2; see Lin, paragraph [0053]); and
determining for each active station at the location, future proximity states based on a historical dwell time of the historical proximity records (when a UE detects that the UE approaches a low-power cell in the CSI, the UE may actively send a proximity indication to a network side device, for instructing the network side device to reselect/hand over the UE to the approached low-power cell; see Lin, paragraph [0074]).
Regarding claim 17, Lin does not explicitly disclose further comprising:
selecting a target AP of the multiple APs in response to the wireless device changing to a new room at the location. In the same field of endeavor (e.g., communication system) Trevino discloses a method related to remote monitoring of device via a mesh network that comprises further comprising:
selecting a target AP of the multiple APs in response to the wireless device changing to a new room at the location (The routing nodes 205 of the mesh network 115 may also transmit location information allowing, for example, the base station node 120, consolidating server 215, or other computing device to determine the location of a device 105, or simply that a device location has changed. The location information may be based on changes in routing table information. For example, when a routing table for a routing node 205 changes, a new routing table entry may indicate proximity
to known locations ( e.g., new rooms, floors, or buildings) of other routing nodes 205; see Trevino, paragraph [0041]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Trevino regarding remote monitoring of device via a mesh network into the method related to acquiring information about a candidate cell for a mobile terminal and determining the candidate cell as a target cell for the mobile terminal based on the cell statistic information of Lin. The motivation to do so is to track  the monitored device location with the reported information (see Trevino, abstract paragraphs [0002] and [0005]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Lin, US 2013/0231115 A1 (Lin hereinafter), in view of Trevino et al., US 2008/0186871 A1 (Trevino hereinafter), as applied to the claims above and further in view of disclosed prior art Horvitz et al., US 2016/0380820 A1 (Horvitz hereinafter).
Here is how the references teach the claims.
Regarding claim 16, Lin and Trevino disclose a method of claim 15. Lin and Trevino do not explicitly disclose wherein determining the load for the target AP is in response to receiving a beacon report request from the target AP. In the same field of endeavor (e.g., communication system) Horvitz discloses a method related to reconfiguring wireless networks based on predicted future conditions that comprises wherein determining the load for the target AP is in response to receiving a beacon report request from the target AP (In some examples, predicted future locations over time can also be captured as assessed plans or committed contracts with people over time. This predicted future location information may then be shared through the network 104 to the offload networks, the base stations 108, and/or the user devices 102; see Horvitz, paragraph [0028]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Horvitz regarding reconfiguring wireless networks based on predicted future conditions into the method related to acquiring information about a candidate cell for a mobile terminal and determining the candidate cell as a target cell for the mobile terminal based on the cell statistic information of Lin and Trevino. The motivation to do so is to reconfigure a network that takes into account traffic conditions of the network in the near, medium, or distant future and external conditions that may impact the network in the future (see Horvitz, abstract and, paragraph [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/27/2022